Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1319 Page 1 of 45

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria A. Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Ziporah Reich (3979639)

The Lawfare Project

633 Third Ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org
Co-Counsel for Plaintiffs

 

Timothy S. Wilhelm (P67675)
OFFICE OF THE CITY ATTORNEY
Attorneys for the City of Ann Arbor,
Christopher Taylor, Derek Delacourt,
Stephen Postema, and Kristen Larcom
301 E. Huron St., P.O. Box 8647

Ann Arbor, Michigan 48107-8647
(7340 794-6170

twilhelm@a2gov.org

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130

Heenan@CoLitPC.Com
Davis@ConLitPC.Com

John A. Shea (P37634)

Attorney for Defendants
Herskovitz, Harb, Saffold, List and
Mark

120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

PLAINTIFFS” RESPONSE OPPOSING THE CITY DEFENDANTS’
MOTION TO DISMISS
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1320 Page 2 of 45

TABLE OF CONTENTS

QUESTIONS PRESENTED 000.0... cecesccseseceseeccccccccscccccssccesscscssscecsescssssccesssoees ili
CONTROLLING AUTHORITY ou... eccccsssecsscceccsccccsccessceesssessssessssessssoees iv
INDEX OF AUTHORITIES 0000.0... cccsscssssecsecccssseccsssescscsessssessscsssssssssssesessoees vi
COUNTER-STATEMENT OF FACTS 1.0.0... cccsscsssscccssscccscscssscesescessssssssssees 1
PRELIMINARY STATEMENT ............sccsssscsssscsssccsssescsssescssssssscssssssssssscsssssees 5
STANDARD OF REVIEW uuu... ccssscccssscccscscssccecsscccscsssssccssssssscsscssssssssssseeees 6
ARGUMENT =—=—_—_—_—_—__i__ ha eeesccsscscccscccecscccsscccccncccscscccscssecscscesssscesesssssssseseeess 6
I. THE PLAINTIFFS HAVE STANDING TO SUE wu... ee cscteeesceeeenee 6

A. The Plaintiffs Have Suffered A Concrete Injurry................sccceees 7

B. The Plaintiffs’ Injuries Are Causally Connected To The
City’s Conduct. ...........cccsssscssscccssssssssccccsccsssssssssscesssccsssscssssscsessscees 15

C. The Plaintiffs’ Injury Would Be Redressed By A Ruling
Against The City............cccccssssssssssssscssssscsesccssssscssssscesssssssssssssscsors 16

I. PLAINTIFFS HAVE PLED CONGNIZABLE CLAIMS AGAINST
THE CITY. —=—_—___aaeessssccsssscccsrecccseeccssecscsecccssssscssesscscesscssesscsssscsssseoes 17

A. Plaintiffs Have Pled A Cognizable Claim Against The City Under

42 U.S.C. §1983. 0... ccscecssccccecccssecsscccseesssscseessscsscessssssseessssoeeee 17
B. Plaintiffs Have Pled Viable Conspiracy Claims Against The City. 21

1. The City aided and abetted the Protesters’ violation of

U.S.C. 1982. .....eccsssscecsssccecssccsseecssccssessssssseesssscssesssssceeeees 23
2. The Protesters have clearly been engaged in a conspiracy,

which the City aided and abetted by its failure to enforce its

Code, in violation of 42 U.S.C. §1983. ..........ccsssssssssreeeeeees 24
3. The City aided and abetted the Protesters’ violation of

42 U.S.C. §1985(3). 0... eccsccscecssccsseecsscsssecsssssseesssssceeeees 25
4, The City has violated 42 U.S.C. §1986. ............sccsssssssseees 26
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1321 Page 3 of 45

C. The City Has Violated The Plaintiffs’ Substantive Due Process

Rights. —arrsssssscccsssssscecssscscessccseesssscsceesssscsessssssssessssssseessssoceee 26
D. The City Violated Plaintiffs’ Right Of Access To The Courts.... 28

E. Plaintiffs Have Pled Cognizable Claims Under The RFRA and
RLUIPA, —_ aa ec eecccsrccccrcccscsconsccscnsececscessesssscssesscsssscsssseosesees 29

IW. THE CITY DEFENDANTS ARE NOT ENTITLED TO QUALIFIED
IMMUNITY.  —__ a eesesccscsrocccrscccscececececsceseccsesscscesscscsscssescscsscsseseoes 31
CONCLUSION AND RELIERB .............cscccsssosssccssssccssesccsssssessesscsssscscssscscsssoonees 33

il
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1322 Page 4 of 45

Il.

QUESTIONS PRESENTED
Whether the Plaintiffs have standing to sue the City Defendants.
Plaintiffs answer “Yes.”
Whether the City Defendants’ motion to dismiss should be granted with respect to any of
the counts Plaintiffs have pled against the City Defendants in the First Amended Com

plaint.

Plaintiffs answer “No”

ill
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1323 Page 5 of 45

CONTROLLING AUTHORITY
Adkins v. Bd. of Educ. of Magoffin County, 982 F.2d 952 (6" Cir.)
Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977)
Beauharnais v. Illinois, 343 U.S. 250 (1954)
Burkhardt v. United States, 13 F.2d 841 (6™ Cir. 1926)
Claybrook v. Birchwell, 199 F 3d 350, 359 (6" Cir. 2000)
Foti v. City of Menlo Park, 146 F.3d 629 (9" Cir. 1998)
Frisby v. Schultz, 487 U.S. 474 (1988)
Griffin v. Breckenridge, 403 U.S. 88 (1971)
Harlow y. Fitzgerald, 457 U.S. 800 (1982)
Hunt v. Sycamore Community School District Bd. of Education, 542 F.3d 529 (6" Cir.)
Jaimes v. Toledo Metropolitan Hous. Authority, 758 F.2d 1086 (6 Cir. 1985)
Johnson vy. City of Cincinnati, 310 F.3d 484 (6™ Cir. 2002)
Jones v. Mayers Co., 392 U.S. 409 (1968)
Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)
Loubser v. Thacke, 440 F.3d 439 (7" Cir. 2006)
Olzman vy. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974)
Pena v. Deprisco, 432 F.3d 98 (2d Cir. 2005)
Phelps-Roper v. Strickland, 539 F.3d 356 (6" Cir. 2008)
RAV. v. St. Paul, 505 U.S. 377 (1992)
Shaare Tefila Congregation vy. Cobb, 481 U.S. 615 (1987)
Smith y. Ross, 482 F.2d 33 (6" Cir. 1973)
Sullivan v. Little Hunting Park, 396 U.S. 229 (1969)

Tillman v. Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973)

iv
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1324 Page 6 of 45

U.S. v. Brown, 49 F.3d 1162 (6" Cir. 1995)
Vittitow v. City of Upper Arlington, 43 F.3d 1100 (6" Cir. 1995)
Wells v. Rhodes, 928 F. Supp.2d 920 (S.D. Ohio 2013)

Women’s Health Care v. Operation Rescue, 773 F. Supp. 258 (D. Kan. 1991)
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1325

INDEX OF AUTHORITIES

CASES
Federal

Adkins v. Bd. of Educ. of Magoffin County, 982 F.2d 952 (6™ Cit.) ...cccccccsccscescesee
Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977)...
Ashcroft v. Iqbal, 556 U.S. 662 (2009)... eee e cece tee eteeeetteeeeeteeeeteeeess
BB Entertainment, Inc. v. Dunfee, 630 F. Supp.2d 870 (S.D. Ohio 2009)...............
Beauharnais vy. Illinois, 343 U.S. 250 (1954) oo.0.cccccccc ccc eects e eee etttteeteetteteeees
Bell v. City of Milwaukee, 746 F.2d 1205 (7" Cit. 1984)....ccccccccsccscescesvesteeseessevees
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)......0.ccccccccccceteeetteeetseeetees
Blount v. D. Canale Beverages, Inc., No. 02-2813-MaV (W.D. Tenn. 2003)..........
Bray v. Alexandria Clinic, 506 U.S. 263 (1993) ....0000ccooccccccccen eect t ee eeeeees
Brenner v. L. 514, United Brotherhood of Carpenters, 927 F.2d 1283 (6" Cir. 1991)
Brokaw vy. Mercer County, 235 F.3d 1000 (7" Cir. 2000) .......cccccccescseesceceseseeseeeees
Bryant v. Polston, Cause No. IP00-1064-C-T/G (S.D. Ind. 2000)........0000 ee
Burkhardt v. United States, 13 F.2d 841 (6" Cir. 1926)..0..ccccccccccscescscssesseseeseseeeees

Caldwell v. City of Louisville, 120 F. App’x 566 (6" Cir. 2004),
Off’ A ON FENCAVING ——eceeececececeeeecseceeeeeceeeeeneeeeeeenaeeeceeenaeeeeseetaeeeesenuaeeeesenaes

Carpenters v. Scott, 463 U.S. 825 (1983) oo... cece eee cces eee ettttttecnnttieeeey
Cellini v. City of Sterling Heights, 856 F. Supp. 1215 (E.D. Mich. 1994)...............
Chicago Observer, Inc. v. City of Chicago, 929 F.d2d 325 (7" Cir. 1991)...
Christie v. Iopa, 176 F.3d 1231 (9 Cir. 1999) ..o.ccccccccccccscsseecssescesesesesesesesvseeseees
City of Boerne v. Flores, 521 U.S. 507 (1997) ooo. cece c eect teteeeeeteeeetteeenees

Clair v. Northern Ky. Independent Health Dist., 504 F. Supp.2d 206 (D. Ky. 2006)

vi

Page 7 of 45

Pages

31
7

6

20,21
19,27,32
28

6

26

25

27

25

24

22,24

14
25
18
32
14
29,30

27
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1326 Page 8 of 45

Claybrook vy. Birchwell, 199 F.3d 350 (6™ Cit. 2000) .....cccccccsccscescssescessesveseseesseseee 26
Coalition for the Environment v. Volpe, 504 F.2d 156 (8" Cir. 1974).....ccccccccceeee 7
Coulter-Owens v. Rodale, Inc., Case No. 14-12688 (E.D. Mich. 2015) ...........0..... 7
DeShaney v. Winnebago Cty. Dep ’t of Soc. Servs., 489 U.S. 189 (1989)... 11,21
Dwares y. City of New York, 985 F.2d 94 (2d Cir. 1993).......0ccccceecceeeteetteeetees 14
Felber v. Yudof, 851 F. Supp.2d 1182 (N.D. Cal. 2011)... cette 14
Foti v. City of Menlo Park, 146 F.3d 629 (9" Cit. 1998) ....cccccccceccscescesveseeeseesesees 32
Frazier v. Michigan, 41 Fed. Appx. 762 (6™ Cit. 2002) .....cccccccceccscescesseseeseseesesees 19
Frisby v. Schultz, 487 U.S. 474 (1988)... cece cee e tect ects eetteeteetseeneey 26,28,31,32
Griffin v. Breckenridge, 403 U.S. 88 (971)... cece ceecceeeeceeeteeeeeteeetteeentees 25
Haffner v. Brown, 983 F.2d 570 (4 Cir. 1992) ...ccccccccscccescscssessesveesvssesvesesvesvsveseees 22
Harlow y. Fitzgerald, 457 U.S. 800 (1982) ...... 0c ccc e eects eet ecttteetetttteeees 31
Harrison v. Springdale Water Sewer Com’n, 780 F.2d 1422 (8" Cir. 1986)........... 29
Hope v. Pelzer, 536 U.S. 730 (2002)........ ccc ccce cece cette cette eee eettteteentteieeees 31

Hunt v. Sycamore Community School District Bd. of Education, 542 F.3d 529 (6" Cir.) 11,14

Hurley v. Atlantic City Police Dep’t, 174 F.3d 95 (3d Cir. 1999) oo... 12
Ind. Coal. for Pub. Educ v. McCormick, 338 F. Supp.3d 926 (S.D. Ind. 2018)...... 16
Jaimes v. Toledo Metropolitan Hous. Authority, 758 F.2d 1086 (6" Cir. 1985)...... 7
James v. Village of Willowbrook, No. 11-cv-9126 (N.D. Ill. 2012)... 23
Jennings v. Patterson, 488 F.2d 436 (5" Cir. 1974) .ccccccccccsscscssvscesvesesveseseeeseeseees 14
Jews for Jesus, Inc. v. Jewish Community Relations Council of New York, Inc.,

968 F.2d 286 (2d Cir. 1992) o.oo ect eet eeetteeettteettteeetteeens 25
Johnson v. City of Cincinnati, 310 F.3d 484 (6™ Cir, 2002).....0.ccccccccesceeseseeseeees 24
Johnson v. City of Shelby, U.S. ___ 5 135 S.Ct. 346 (2014) oe 19
Jones v. Mayers Co., 392 U.S. 409 (1968) 00... e cette ete cttteteetnieeees 22

vil
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1327

Jones v. Reynolds, 438 F.3d 685 (6" Cir, 2006) ......cccccccccscscsscscssveesvesesvesesveesveseees
King Enterprise v. Thomas Township, 215 F. Supp.2d 891 (E.D. Mich. 2002).......
Lawrence v. Reed, 406 F.3d 1224 (10™ Cir, 2005) ...cccccceccccscscescesesssesvesesveeseeeeees

LeBlanc-Sternberg vy. Fletcher, 781 F. Supp. 261 (S.D.N.Y. 1991),
Of'd, 67 F.3d412 (2d Cir. 1995)... cece cece cteeeteeteseeteesteeentesneennes

Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)... eee etteeetees
Linda R. S. v. Richard D, 410 U.S. 614 (1973) ....0.cccccccc cece cece eee cttttetetttteeees

Little Mack Entertainment v. Township of Marengo,
625 F. Supp.2d 570 (W.D. Mich. 2008)... cece eet eeeeeteeeeteeeteeeneees

Loubser v. Thacke, 440 F.3d 439 (7" Cir, 2006) .....cccccccccscscsscscesvecesesesveseseeeseeseees
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) .0....occccccceccceesettteeetseeeees
Macera v. Village Bd. of Ilion, Case No. 6:16-CV-668 (N.D.N.Y. 2019) ..0...0.00...

Mandel y. Board of Trustees of the California State University,
Case No. 3:17-cv-03511-WHO (N.D. Cal., 2018) ooo...

Mansell v. Saunders, 372 F.2d 573 (5™ Cit. 1967) .cccccccccscsccsvssesvssesveestesesvesesteeveees

May y. Franklin County Bd. of Commissioners, 59 Fed. Appx. 786
(6"" ‘Cir. 2003) (unpublished) .....0.0..c.ccecccccccscsccscssesesseseseesvesestseeseseesveeseeeen

Minnesota Bd. for Community Colleges v. Knight, 465 U.S. 271 (1984) .............
Mohammed vy. Union Carbide Corp., 606 F. Supp. 252 (E.D. Mich. 1985).............
Monell v. Dept. of Soc. Services, 436 U.S. 658 (1978) oo... eeetetteetteees

N.Y. State Org. for Women v. Terry, 886 F.2d 1339 (2d Cir. 1989)
aff'd as modified, 886 F.2d 1339 (2d Cir.) ....... cece cece eeteeettteettees

Olzman vy. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974)...
Pembauer v. City of Cincinnati, 475 U.S. 409 (1986)... tee etseeetees
Pena y. Deprisco, 432 F.3d 98 (2d Cir. 2005) .....0ccccccccccec ccc ceecctteeeeetteeeees
Peterson v. Ne. Local Sch. Dist., Case No. 3:13cv00187 (S.D. Ohio, 2014) ...........

Phelps-Roper v. City of Manchester, 697 F.3d 678 (8 Cir, 2012) ...ccccceccscceesceeees

Vili

Page 9 of 45

13
15

31

25
32

20

15

22

14

14

23

14
28
28

20

23
23
20
12

14
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1328 Page 10 of 45

Phelps-Roper v. Ricketts, 867 F.3d 883 (8" Cit. 2017)....cccccccscsscescsceseesveseseseessesees 9
Phelps-Roper v. Strickland, 539 F.3d 356 (6™ Cir, 2008) .....ccccccsccscescesvestsseseeseeees 9
Putnam Pit, Inc. v. City of Cookeville, 221 F.3d 834 (6™ Cit. 2000) ......c.cccccecee. 28
RAV. v. St. Paul, 505 U.S. 377 (1992) occ e tte et eet teetteeteeeteeeneey 21,32
Ricketson v. Experian Info. Solutions, Inc., 266 F. Supp.3d 1083 (W.D. Mich. 2017) 7
Ryan Outdoor Advertising, Inc. v. U.S., 559 F.2d 554 (9" Cit. 1977) .ccccccsccscesceeees 30
Ryland v. Shapiro, 708 F.2d 967 (5™ Cit, 1983) ...cccccccscsscsscseseesvesvssetseseseeveteessesees 29
Selevan v. New York Thruway Authority, 584 F.3d 82 (2d Cir. 2009)..........00..000. 25
Shaare Tefila Congregation v. Cobb, 481 U.S. 615 (1987)... cette 23
Sharp v. Johnson, 669 F.3d 144 (3d Cir. 2012)... ccc cect eee eettteeeeenes 31
Shorts v. Bartholomew, 255 F. App’x 46 (6" Cir. 2007) ....cccccccccsccscesceseeeseteereeees 19
Siegel v. U.S. Dep’t of the Treasury, 304 F. Supp.3d 45 (D.D.C. 2018)..........00... 16
Silberstein v. City of Dayton, 440 F.3d 306 (6™ Cit. 2006) .....c.ccccccscescesceseeeseereeees 31
Sines v. Kessler, 324 F. Supp.3d 765 (2011) oo... cece cect eeeeteeeeeeenes 9
Smith v. City of Elyria, 857 F. Supp. 1203 (N.D. Ohio 1994) 0. 18
Smith v. Ross, 482 F.2d 33 (6" Cit, 1973) .occccccccccscsccscssesessessesessssvssesessesvseesvseesveeen 18
Snyder v, Phelps, 562 U.S. 443 (2O1])....ccccccccecc eee eeeeseecteseeetseeettseeetteeenteees 8
Spencer v. Casavilla, 903 F.2d 171 (2d Cir. 1990) 0... cceceeectteetennes 25
Sullivan vy. Little Hunting Park, 396 U.S. 229 (1969) 2000... e cette eeeeees 23
Tillman v. Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973)... cee 23
Tolle v. Carrol Touch, Inc., 977 F.3d 1129 (7 Cir. 1992) voccccccccccescecesceveseeeseeeees 19
Toms v. Taft, 338 F.3d 519 (6" Cir, 2003).....0.cccccccscsccscssesvesesvesesesseseesesvesvsvesvseseees 12
Town of Castle Rock, Colo. vy. Gonzales, 545 U.S. 748 (2005)... 10
Tucker v. City of Fairfield, Ohio, 398 F.3d 457 (6" Cit. 2005)......c.cccccceccscescesveeees 32

1x
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1329 Page 11 of 45

U.S. v. Brown, 49 F.3d 1162 (6™ Cir. 1995) .cccccccccccsccscscssesesessesvesestssestssesvseveeseen 23
United States v. Gonzalez, 905 F.3d 165 (3d Cir. 2018) .0.....ccccceccceeeeceees 22

U.S. v. Greer, 939 F.2d 1076 (5™ Cir. 1991), aff'd en bane,
968 F.2d 433 (Sth Cir. 1992), cert. denied,

— US. __, 113 S.Ct. 1390 (1993) ooo eet eeetteeettteeetees 23
Vietnamese Fishermen’s Ass’n v. Knights of KKK, 543 F. Supp. 198 (S.D. Tex. 1982) 25
Vittitow v. City of Upper Arlington, 43 F.3d 1100 (6™ Cir, 1995) .....cccceccceccscesceeees 32
Waller v. Butkovich, 584 F. Supp. 909 (M.D.N.C. 1984)... cece eeteeeeee 26
Washington Gas Light Co. v. Virginia Electric & Power Co.,

438 F.2d 248 (4 Cir, L9OTD) coccccccccccsccscssessesvssesesseevssesvsecsvssestsevsvseeevseseeeen 12
Wells v. Rhodes, 928 F. Supp.2d 920 (S.D. Ohio 2013)... ccceeectees 23,25
Wheeler v. Commissioner of Highways, 822 F.2d 586 (6™ Cir. 1987)......ccccc0cee. 32
Williams v. Mehra, 186 F.3d 685 (6" Cir, 1999) ...ccccccccccccscesescesesesesesvsseseseseeeen 31
Women’s Health Care v. Operation Rescue, 773 F. Supp. 258 (D. Kan. 1991)....... 22.24

State

Michigan

Alan vy. Wayne County, 388 Mich. 210 (1972)... c tect ttteeetteeetteeens 28
Barkey v. Nick, 11 Mich. App. 381 (Mich. Ct. App. 1968) 0.0.00... ee 28
Barrett v. Breault, 275 Mich. 482 (Mich. 1936) .........00..ccccccccccesccecceeeeeeeteteeees 28
Lumber Village v. Siegler, 135 Mich. App. 685 (Mich. Ct. App. 1984) .........0....... 28
Macomb County Prosecutor v. Murphy, 464 Mich. 149 (2001)............c eee 28
Papazian v. Goldberg (In re Mardigian Estate), 502 Mich. 154 2018)................... 29
Square Lake Hills Condo. Ass’n v. Bloomfield Twp., 437 Mich. 310 (1991)........... 15
Watts v. Placzyk, 242 Mich. App. 600 (Mich. Ct. App. 2000) 0.0.0.0... 29
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1330 Page 12 of 45

Other

People, Dept. of Transportation v. Naeglele Outdoor Advtg. Co.,
38 Cal.3d 509 (Cal. 1985) ooo. eeeeeeceeeseeteeeteeenteeeneesteeenteeeneees 30

St. David’s Episcopal Church vy. Westboro Baptist,
921 P.2d 821; 22 Kan. App. 2d 537 (Kan. Ct. of Appeals, 1996)................ 9

UNITED STATES CONSTITUTION

U.S. Const. amend. Fcc cece e eee tee eee eettteeeecteseeeeeteteeeennes passim
U.S. Const. amend. XIV ioc c cece eect eee ec etnseeeectetteeeetteeeeeenes passim
STATUTES

Federal
A2ZU S.C. §198b eee eee eects eeeeeeeeeettttstsseeeeeeeeenttssststeees passim
A2ZU S.C. 81982 cece ee cee b betes seeeeeeeeettstttsseeeeeeeeettssstteees passim
A2ZUS.C. 81983 cece eect eeetesseeeeeeeeeetttsetseeeeeeeeeetitsstseees passim
AZUS.C. 819853) cece cece eect eee ebt tt eeeecbttieeeectttsteeeetsteetentties passim
AQZUS.C. 81986 lec eect e eee betteseeeeeeeeetttsstsseeeeeeeeeettetstaeees passim
Religious Freedom Restoration Act (RFRA), 42 U.S.C. §2000bb. ef seg... 29
Religious Land Use And Institutionalized Person Act of 2000 (RLUIPA),

42 U.S.C.2000CC, Cf SCG. ooo cccccccc cece cece cee e ee ee bebe bitte stteeeeeeeettttttieeees 29,30
COURT RULES
Fed. R. Civ. Po VL ecceeeecceceeeseeeteeeeeseeetseeessseeetsseeetsseeetteeetseeenteeees 28
Fed. P. Civil P. L20D)C1) eeccecceccce cece eet eeetteeetsseectseeetseeettseeetteeenteees 5
Fed. R. Civil P. 12(D)(6) cccecceecc cece eeeeeetseeeteseeeteseeetsseeentseeetteeenteees 16

xi
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1331 Page 13 of 45

COUNTER-STATEMENT OF FACTS

Every Saturday morning since September, 2003, for the last 16 % years, Defendant
Herskovitz has led a group of protesters, numbering from 6 to 12 individuals at any one time, to
place signs, posters, placards and miniature American flags on the grass section adjacent to the
sidewalk in front of Beth Israel Synagogue (“Synagogue”), located at 2000 Washtenaw Ave.,
Ann Arbor, Michigan, as well as on the grass section across Washtenaw Ave., facing the Syna-
gogue. The Synagogue is located in an area of Ann Arbor which is zoned residential. (First
Amended Complaint, “FAC,” 922). Herskovitz is the founder of an organization named “Jewish
Witnesses for Peace and Friends” (“Witnesses”), which has organized the protests.’ Defendants
Harb, Saffold, List and Mark are members of Witnesses and are currently engaging in the weekly
protests with Herskovitz. (Hereinafter collectively referred to as “Protesters.”’)

The signs bear such statements as: “Resist Jewish Power”; “Jewish Power Corrupts”;

99, 66
?

“Zionists are Nazis”; “Dual Loyalty?”; “Fake News: Israel Is A Democracy”; “Stop Funding Is-
rael”; “End the Palestinian holocaust”; “No More Holocaust Movies”; “The United States of Is-
rael?!”; “America First”; etc. (Photographs of the signs are attached to the FAC as Exhibits 1 and
2.) They number 18-20 signs. Most of the signs are placed on the grass sections leaning against
trees and portable chairs which the Protesters bring with them. Some of the Protesters also carry
signs, either holding them in their hands or attached to twine hanging from their necks. Every

week they also include a large banner of the Israeli flag, with a red circle and a red slash across it

covering the Star of David.” (See photograph of the banner, attached as Exhibit 1.)

 

' Approximately two years ago, Herskovitz dropped the word “Jewish” from the name of the or-
ganization, and now it is known as “Witnesses for Peace and Friends.”

* The red circle with a red slash through it is the international symbol for “Prohibited.” The Star
of David is the recognized symbol representing Judaism and the Jewish people. Placing the “Pro-
hibited” symbol over the Star of David states that Jews are not welcome and are expendable, as
they were during the Holocaust. As discussed infra, its use in front of a Jewish house of worship
(Footnote continued.)
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1332 Page 14 of 45

The Protesters arrive every Saturday morning, the Jewish Sabbath, at approximately 9:30
A.M., position their signs/placards in place, and stay until approximately 11:00 A.M. The time
period coincides with the time when members of the Synagogue arrive to enter the Synagogue, or
to attend Sabbath services in the annex next door, in order to conduct and participate in the Sab-
bath service. All the signs are anti-Israeli and anti-Zionist. Several of the signs are also flagrantly
Antisemitic, e.g., “Resist Jewish Power”; “Jewish Power Corrupts’; “Zionists Are Nazis”; “End
the Palestinian holocaust”; “Dual Loyalty?”; and “No More Holocaust Movies.” These signs
promote age-old Antisemitic tropes about purported Jewish outsized influence in world finance,
controlling power in international political affairs, and dual national loyalties. Plaintiffs maintain
that they also promote factually erroneous and inflammatory statements relating to the Israeli-
Palestinian conflict. The messages on the signs are readily visible to the congregants, many of
whom are accompanied by children, as they enter their house of worship.

Over this 16 % year period, the Protesters have not picketed any other house of worship in
Ann Arbor of any other religion.® Plaintiffs maintain that this focus only on a Jewish house of
worship, to the exclusion of all other houses of worship, demonstrates, in addition to the An-

tisemitic content of several of the signs, that the motive for the Protesters’ project of picketing

Beth Israel Synagogue is an overriding commitment to Antisemitism.

 

is as insulting and inflammatory to Jews as placing the photograph of a burning cross in front of
the home of an African-American family, or in front of a church whose congregants are predomi-
nantly African-American, would be to African-Americans. (A color photograph of the banner,
showing the red circle over the Star of David, is included in the Judge’s courtesy copy.)

° Tf the Protesters’ purported concerns relate to the oppression by one ethnic or religious popula-
tion of another ethnic or religious population, the oppression by India’s Hindu majority of the
Moslem minority in the Kashmir deserved equal attention with their objections to what they re-
gard as the oppression of the mostly Moslem Palestinians by the mostly Jewish Israelis. There are
numerous Hindu temples in the Ann Arbor vicinity at which they could have voiced their con-
cerns. Plaintiffs maintain that picketing any house of worship, however, for whatever reason, is
not protected by the 1 Amendment, and can be regulated by reasonable time, place and manner
restrictions.
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1333 Page 15 of 45

During this entire time period, the City of Ann Arbor (“City”) has had in place several
City Code provisions which Plaintiffs maintain either required that the Protesters have a permit to
engage in their conduct of placing their signs and placards on the grass sections in front of the
Synagogue, and across Washtenaw Ave. (see excerpt from City Code, Exhibit 2), or prohibited
their placing the signs and placards on the grass sections altogether (see excerpt from the Unified
Development Code, Exhibit 3.) The Protesters do not have a permit to engage in their conduct,
have never applied for a permit, have never been granted a permit, and the City has never re-
quired that they obtain a permit. In addition, despite the fact that the City has been aware of the
occurrence of the protests since their inception in September, 2013, it has never charged the Pro-
testers with violating the Code and has never required that they stop placing their signs and plac-
ards on the grass sections in question. In fact, on numerous occasions, Ann Arbor police have
been present when the Protesters have been engaged in their protest and they have never told
them to remove their signs from the grass sections in question.*

The Synagogue’s administration has on several occasions requested that the City take ac-
tion to curtail the Protesters’ conduct. On at least two occasions, Mayor Taylor and City Attorney
Postema have addressed the members of the Congregation and indicated there was no action
which the City could take to limit or restrict the Protesters’ activity. (435)

On October 18, 2004, the City passed a Resolution Affirming Freedom To Worship

Without Interference And Condemning The Picketing Of Houses Of Worship (Exhibit A attached

 

* On at least one occasion, the police told the Protesters their conduct was lawful and did not vio-
late the Code. On May 11, 2019, police officers in a squad car engaged in a conversation with
two of the Protesters. The Protesters were contending their conduct never violated the City’s
Code, particularly with regard to their placing miniature American flags at various places on the
grass. (See video at https://www.youtube.com/watch?v=2YYAhi_ ZvIM&t=127s.) At 2:17 in the
video, one of the Protesters says to one of the officers, “We have always been in compliance offi-
cer.” The officer responds, “Absolutely you are.” Then, at 3:34, the officer says, “I am not going
to cite you.” In the background, one can see a multitude of signs, all sitting on the grass section
in front of the Synagogue, placed there in clear violation of the Code. (38 of the FAC)

 
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1334 Page 16 of 45

to the City’s Motion to Dismiss). The Resolution states, in relevant part:

Whereas, State of Michigan laws prohibit interference with religious services;

Whereas, the City of Ann Arbor is home to many cultures and denominations of

worship;

Whereas, In the City of Ann Arbor, at least one house of worship has been

subjected to weekly picketers who confront worshipers and ask passersby to

honk their horns and cause a disturbance to worship services;

RESOLVED, That the Ann Arbor City Council affirms the right of people in

the City of Ann Arbor to attend services at houses of worship without inter-

ference or obstruction; and RESOLVED, That the Ann Arbor City Council

condemns the picketing of houses of worship during the hours when congre-

gants are attending worship services. (Emphasis added.)

Since the Resolution was passed, the Protesters have appeared every Saturday morning in
front of the Synagogue and placed their signs on the grass sections in clear violation of the City’s
Code. They have done this 806 times since the Resolution was passed, with full knowledge of the
City, and despite the City’s acknowledgement that “Michigan laws prohibit interference with re-
ligious services” and that the Protesters “confront worshipers and ask passersby to honk their
horns and cause a disturbance to worship services,” the City has not once enforced its Code
against the Protesters and ordered them to remove their signs and placards from the grass sections
in question. Defendant Larcom, the Senior Assistant City Attorney, has worked as an attorney for
the City for 30 years and has acknowledged the she has visited the Synagogue on a Saturday
morning on several occasions and has seen the signs used by the Protesters placed on the grass
sections in question, but has never required that the Protesters remove the signs. (fs 39-45)

Prior to filing this lawsuit, Plaintiffs’ counsel engaged in an investigation to determine
how the City was interpreting its Code provisions and why it was not requiring the Protesters to
obtain a permit. In the course of that investigation, he spoke by telephone with an employee of

the City named Jon Barrett, who was represented to Plaintiffs’ counsel as the “expert” on the ap-

plication of the City’s sign ordinances. In the course of a telephone conversation with Barrett, and
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1335 Page 17 of 45

in subsequent email exchanges, Barrett indicated that the Protesters could not obtain a permit for
what they were doing, because placing signs and placards on the grass sections in question was
absolutely prohibited by section 5.24.10(L) of the Unified Development Code (“UDC”). Thereaf-
ter, Plaintiffs’ counsel received emails from Defendant Delacourt, the City’s Community Services
Administrator, and Defendant Larcom, indicating that any future communications Plaintiffs’
counsel wished to have regarding the City Code should be directed to the City Attorney’s Office,
or to Delacourt, and that he was not to contact any other City staff regarding the Code. The next
day after Plaintiffs’ counsel received these emails, Barrett called Plaintiffs’ counsel, apparently
inadvertently, and when he realized whom he was speaking to, he exclaimed that he was not al-
lowed to talk to Plaintiffs’ counsel and hung up. (4s 46-70)

The Protesters have continued to engage in their protest activity even after being served

with the Complaint and First Amended Complaint, and Herskovitz has publicly stated that he and

 

his associates intend to continue to do so. (See https://www.mlive.com/news/ann-

arbor/2019/12/ann-arbor-synagogue-protests-will-continue-despite-lawsuit-lead.) (9/75)

 

PRELIMINARY STATEMENT

The City and the individually named City Defendants (hereinafter cumulatively referred
to as “City”) have moved for dismissal of all the claims pled against them based on a contention
that the Court does not have jurisdiction under Fed. R. Civ. P. 12(b)(1) because the Plaintiffs do
not have standing, and that the counts in question fail to state a claim under Fed. R Civ. P.
12(b)(6). Regarding the latter contention, they maintain that the Protesters’ conduct is protected
by the 1 Amendment, and that, therefore, regardless what the City Code states, the City could
not enforce its Code provisions against the Protesters, because such enforcement would violate

the 1* Amendment. In addition, putting aside the 1* Amendment, the City maintains it has total
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1336 Page 18 of 45

discretion regarding what ordinances it will enforce, and private citizens do not have any right to
demand that the City enforce any particular provisions of the Code against third parties.

It is notable, in this regard, the City does not dispute Plaintiffs’ position that the UDC
prohibited the Protesters’ placement of their signs on the grass sections in question (fs 54-55) and
that neither the City administrators, nor the police, have told the Protesters they are violating the
sign ordinance or have told them to stop (s 72, 74, 76), nor do they dispute the Plaintiffs’ asser-
tion that the City’s Code provisions relating to signs are, and have been, both content and view-
point neutral (4109). Therefore, for purposes of this Response, and in accordance with the stan-
dard of review for a 12(b)(6) motion, these assertions are deemed to be true.

STANDARD OF REVIEW

Plaintiffs accept the standards of review as set forth on pp. 8-9 of the City’s brief. Con-
trary to the City’s suggestion, none of the factual averments in the FAC are susceptible to a claim
under Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), or Ashcroft v. Iqbal, 556 U.S. 662
(2009), that the averment is not “plausible” or is merely “conclusory.” The FAC contains ample
factual allegations sufficient to sustain the viability of every count pled against the City.

ARGUMENT
L THE PLAINTIFFS HAVE STANDING TO SUE.

In Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the Court set forth the require-
ments for Article III standing as follows, id. at 569-61:

Over the years, our cases have established that the irreducible constitutional mini-

mum of standing contains three elements. First, the p[laintiff must have suffered

an “injury in fact” — an invasion of a legally—protected interest which is (a) con-

crete and particularized, ... and (b) “actual or imminent, not ‘conjectural’ or ‘hypo-

thetical.’” ... . Second, there must be a causal connection between the injury and

the conduct complained of — the injury has to be “fairly ... trace[able] to the chal-

lenged action of the defendant, and not ... th[e] result [of] the independent action

of some third party not before the court.” ... Third, it must be “likely,” as opposed

to merely “speculative,” that the injury will be “redressed by a favorable deci-
sion.” ... (Citations omitted.)
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1337 Page 19 of 45

Plaintiffs’ standing with respect to the City is based on their standing with respect to the
Protesters, who, as required by the second element of the three-part test, are before the court.
Plaintiffs maintain that the Protesters’ signs, many of which are unlawfully placed on the grass
sections, cause them extreme emotional distress ({[s 20-21) and interfere with their right to prac-
tice their religion without being harassed under the Free Exercise Clause of the 1 Amendment.
They allege that the Protesters’ conduct is not protected by the free speech provision of the 1*
Amendment; that their placing of their harassing signs and placards on the green sections violates
the City’s Code; and that, therefore, the City could enforce its Code provisions against the Pro-
testers without violating their 1 Amendment rights, and that the City’s failure to enforce its Code
against the Protesters contributes to the injury caused by the Protesters.

A. The Plaintiffs Have Suffered A Concrete Injury.

Plaintiffs allege that seeing the Protesters’ signs, most of which are on the grass sections
in question, cause them extreme emotional distress and interfere with their enjoyment of attend-
ing religious Sabbath services at the Synagogue and its annex. (fs 20-21) Such emotional distress
suffices as a concrete injury for purposes of standing. Ricketson v. Experian Info. Solutions, Inc.,
266 F. Supp.3d 1083 (W.D. Mich. 2017). Loss of enjoyment, such as scenic enjoyment, can be
the basis for standing. See Coalition for the Environment v. Volpe, 504 F.2d 156 (8" Cir. 1974).
Moreover, an allegation that a defendant’s conduct has infringed on a plaintiff's constitutional or

statutory right, constitutes an injury which confers standing.” Plaintiffs maintain the City’s failure

 

> See also Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977) (Village’s in-
terference with plaintiff's plans to build low cost housing constitutes an injury conferring stand-
ing.); Jaimes v. Toledo Metropolitan Hous. Authority, 758 F.2d 1086 (6" Cir. 1985) (plaintiffs
had standing based on their allegation that defendants violated their constitutional rights by im-
plementing policies which perpetuated racial segregation in housing projects); Coulter-Owens v.
Rodale, Inc., Case No. 14-12688 (E.D. Mich. 2015) (alleged violation of a statutory right confers
standing) (copy attached as Exhibit 4).
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1338 Page 20 of 45

to enforce its Code against the Protesters, allowing them to place their harassing signs week after
week on the grass sections, constitutes infringement by the City on the free exercise of religion
protected under the 1“ Amendment, and that this infringement constitutes a concrete injury, even
if the Protesters do not qualify as state actors. These injuries are actual, not hypothetical, suffered
by Plaintiffs every time they attend Saturday morning religious services at their house of worship.

The City cites several cases which it claims demonstrate that Plaintiffs have not suffered a
concrete injury. The cases do not bear on the issue of standing, but rather relate to the merits of
the claims themselves,. On the City’s theory of standing, only litigants who prevailed on the mer-
its would have standing, while those who lost on the merits never had standing to begin with.
Since the City raises these issues here, however, Plaintiffs will address them here. The City
claims Snyder v. Phelps, 562 U.S. 443 (2011), demonstrates that the Plaintiffs have not suffered a
cognizable injury because the Court purportedly held, “protected speech which may be upsetting,
hurtful, or misguided to some or that arouses contempt, cannot be restricted,” and therefore the
Protesters have a 1" Amendment right to engage in their conduct, a right that the City could not
infringe on. But the facts in Snyder are distinguishable from those present here. In Snyder the
Court rejected the plaintiff's claim that he and the funeral attendees constituted a captive audi-
ence and therefore the Church’s signs were not protected by the 1 Amendment, and the Church
was therefore liable for the emotional pain the homophobic signs caused him. The Court held,
however, they were not a captive audience, because the Westboro signs were too far away from
the funeral procession for the father and the attendees to see them at the time of the funeral. The
father only learned what the signs said after he watched a news report on television which
showed the homophobic messages on the signs. The Court held that since they could not see the

signs during the funeral, they were not a captive audience and the signs were protected by the 1*
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1339 Page 21 of 45

Amendment.® Plaintiffs maintain here that they are a captive audience because they can see the
signs as they enter their house of worship, since the Protesters deliberately place the signs in
proximity to the Synagogue so that they will see them.

Sines v. Kessler, 324 F. Supp.3d 765 (2011), actually supports Plaintiffs’ claims. Sines
was a lawsuit by victims attacked and injured in the 2017 Charlottesville, Virginia, white su-
premacist protest. While some of the plaintiffs were physically attacked and suffered physical
injuries, the Court lists the injuries of several of the plaintiffs as consisting solely in emotional
injuries (John Doe “suffered various emotional injuries”; Elizabeth Sines “suffered severe emo-
tional distress and shock”; April Muniz “has been diagnosed with acute stress disorder and
trauma,” /d. at 774-75). The Court states of Plaintiff Hannah Pearce: “She is a member of Con-
gregation Beth Israel, a synagogue close to the park where the Saturday rally took place. ... She
peacefully protested throughout the weekend and was subjected to anti-Semitic harassment.” Jd.
Regarding the application of 42 U.S.C. §1982, the Court stated, id. at 784:

[T]here are no allegations that anyone touched or harmed the synagogue. The

worst of the allegations concern unidentified individuals who marched past the

synagogue and shouted anti-Semitic slogans. This alleged conduct is very different

from the shots fired into synagogues in the above cases or the repeated harass-

ment found in other cases. Furthermore, the only allegation concerning an actual

Defendant states Defendant Ray carried a banner with anti-Semitic language . ... It

does not allege he carried this banner past the synagogue .... (Emphasis added.)

But that is precisely what Plaintiffs accuse the Protesters of engaging in — repeated harassment,

by not just marching past the Synagogue on a single occasion, but by placing their harassing, An-

 

° In several other cases, courts have sustained the constitutionality of statutes imposing minimum
distances on Westboro Church funeral protests and have upheld imposition of a temporary injunc-
tion prohibiting Westboro’s picketing within a specified distance of a church. See, e.g., Phelps-
Roper v. Strickland, 539 F3d 356 (6" Cir. 2008); Phelps-Roper v. City of Manchester, 697 F.3d
678 (8" Cir. 2012); Phelps-Roper v. Ricketts, 867 F.3d 883 (8" Cir. 2017); Phelps-Roper v.
Heineman, 57 F. Supp.3d 1146 (D. Neb. 2014); St. David's Episcopal Church v. Westboro Bap-
tist, 921 P.2d 821 (Kan. Ct. App. 1996).
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1340 Page 22 of 45

tisemitic signs in front of the Synagogue week after week, year after year. Moreover, the Court
dismissed Pearce from the lawsuit, stating, id. at 797:

There is no allegation she was exposed to certain anti-Semitic banners allegedly

carried by a Defendant. ... And the most targeted injuries and insults were made by

anonymous “co-conspirators,” who Plaintiffs have failed to plausibly allege were

part of Defendants’ conspiracy. ... While the Court finds Plaintiff Pearce has insuf-

ficiently alleged her injuries were caused by overt acts made in connection with

the conspiracy, she may seek leave to amend with more specific factual allegations

if she is able to provide them. (Emphasis added.)

The implication being that had Pearce been exposed to an Antisemitic banner which caused her
emotional injury, and had been able to identify the particular protester carrying the banner, she
would have had standing to plead a cognizable legal claim. Here, the Protesters are not anony-
mous, and their participation in the conspiracy has been amply documented.

Citing Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748 (2005), the City asserts that
Plaintiffs’ claims must fail because they “have no right to enforcement of the Code, and they cer-
tainly do not have a right to enforcement in their favor.” In Gonzales, the plaintiff claimed that
she had a 14" Amendment procedural due process property interest in a TRO intended to re-
strain her estranged husband, and that the failure of the police to respond to her repeated requests
for enforcement of the TRO, resulting in the tragic death of her children, violated that property
right. She contended that the failure of the police to enforce the TRO violated her procedural due
process rights to protection of her property right in the TRO. The Supreme Court rejected this
claim, denying that under Colorado law the plaintiff had a property right in the enforcement of
the TRO. The decision has absolutely no application to Plaintiffs’ claims here. Plaintiffs are not
claiming that they have a property right in enforcement of the City’s Code, and that the City’s
failure to enforce the Code has violated their procedural due process rights arising out of that

property right. Rather, they are claiming that the failure of the City to enforce its Code against

violations of its sign ordinance, totaling 806 times since the City passed its Resolution, and a total

10
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1341 Page 23 of 45

of 858 times since the Protesters began their weekly protests in September, 2003, violates the
Plaintiffs’ substantive due process rights, by demonstrating deliberate indifference to infringe-
ment on their 1 Amendment right to the free exercise of their religion without harassment, and
that such deliberate indifference over a 16 % year period shocks the conscience.

Which brings us to DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189
(1989), which the City contends stands for the proposition “the State has no duty to protect citi-
zens from private harms.” Plaintiffs submit this is a gross over-simplification of the holding in
DeShaney and ignores the two exceptions which have been recognized by the Sixth and other
Circuits, and have given rise to a panoply of sometimes confusing outcomes in a wide variety of
factual scenarios. Summarizing the case simply, the plaintiff claimed that the Winnebago County
Dept. of Social Services, by returning her son to the custody of his father despite their knowledge
that he had been subjected to physical abuse by his father in the past, resulting in the father’s
beating of his son causing him severe and permanent physical injury, violated her son’s substan-
tive due process rights. The Court rejected this argument, holding that since by returning the boy
to the father’s custody, “it placed him in no worse position than that in which he would have been
had it not acted at all ... .” /d at 201, This ruling has been oversimplified as standing for the
proposition that government does not owe a duty to its citizens to protect them from the infliction
of harm by nongovernmental third parties. However, in a passage which has been subjected to
immense legal parsing, courts have discerned two exceptions to this proposition, known as the
“custodial” exception and the “state-created danger” exception.

In their substantive due process claim set forth in Count X of the First Amended Com-
plaint, Plaintiffs obviously are not relying on the custodial exception. They are invoking the state-
created danger exception, whose three elements were articulated in Hunt v. Sycamore Community

School District Bd. of Education, 542 F.3d 529 (6" Cir.), as follows, id. at 534:

11
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1342 Page 24 of 45

Under the “state-created danger doctrine,” a governmental actor can be held re-

sponsible for an injury committed by a private person if

(1) an affirmative act by the governmental actor either created or increased the risk

that the plaintiff would be exposed to the injurious conduct of the private person;

(2) the governmental actor’s act especially endangered the plaintiff or a small class

of which the plaintiff was a member; and

(3) the governmental actor had the requisite degree of culpability.

Plaintiffs are claiming the City’s conduct increased the risk of harm they were exposed to
by virtue of the Protesters’ conduct.’ Plaintiffs maintain by telling the Protesters they were acting
in compliance with the City’s sign ordinance, and that they would not issue them a citation, when
they were clearly violating the City’s sign ordinance, the police engaged in an affirmative act
which encouraged the Protesters to continue their protest, knowing they could do so with impu-
nity.® In Pena v. Deprisco, 432 F.3d 98 (2d Cir. 2005), a police officer who, between shifts, was
encouraged to drink to excess by his fellow police officers, some of whom were on and off duty,

while returning to the police station ran several red lights and struck and killed a mother, her sis-

ter and her son. The Court held that the plaintiff had pled a viable substantive due process claim

 

’ The Sixth Circuit has rejected the purported action/inaction dichotomy, stating in Toms v. Taft,
338 F.3d 519, 527 (6" Cir. 2003): “[T]he action/inaction distinction should not ultimately relieve
officials from liability where they knowingly violated the prisoner’s constitutional right through
inaction rather than through affirmatively prohibiting the exercise of the right.” See also Hurley v.
Atlantic City Police Dep’t, 174 F.3d 95, 126 (3d Cir. 1999) (“[U]nder New Jersey law, ‘inaction
can form the basis of aiding and abetting liability if it rises to the level of providing substantial
assistance or encouragement.’”)

* Since the filing of the FAC, Plaintiffs have discovered additional evidence indicating that the
City’s conduct increased the risk of harm to Plaintiffs. A video exists which shows Larcom in
front of the Synagogue on June 1, 2019. See https://www.youtube.com/watch?v=8DkKi5fU900.
Larcom was approached by Herskovitz and had a cordial discussion with him. As they were
speaking, signs were in place on the grass sections in front of the Synagogue, and across Washte-
naw Ave., in Larcom’s full view, yet she did not tell Herskovitz his conduct violated the Code,
and did not order him to remove them. In fact, Herskovitz stated to Larcom that he must not be
violating the law, otherwise Larcom would surely have told him that he was, and Larcom agreed.
(1:43) Herskovitz then said, “If we are in violation of the law, we want to know.” Again, Larcom
said nothing. (4:34) Herskovitz interpreted Larcom’s response as approval and was emboldened
by it. During their discussion, Defendant Mark approached and placed miniature flags in the
ground near Larcom, and still she said nothing. Silence means consent. Washington Gas Light
Co. v. Virginia Electric & Power Co., 438 F.2d 248, 252 (4 Cir. 1971). Plaintiffs reserve the
right to seek leave of Court to amend the FAC to add this additional evidence.

 

12
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1343 Page 25 of 45

based on the police officers’ encouraging another police officer, while off duty and therefore a
private citizen, to drive while intoxicated and thereby violate the law. The Court stated, id. at 111:
We conclude that when, as the plaintiffs allege, state officials communicate to a
private person that he or she will not be arrested, punished, or otherwise interfered
with while engaging in misconduct that is likely to endanger the life, liberty or
property of others, those officials can be held liable under section 1983 for injury
caused by misconduct ... . This is so even though none of the defendants are al-
leged to have communicated the approval explicitly. (Emphasis added; citation

omitted.)
The Court’s reference to liberty makes clear that the injury caused need not be physical. Freedom
of religion, interfered with by the Protesters with the encouragement of the police, is part and
parcel of the liberty interest protected under the 14" Amendment. See Legatus v. Sebelius, 901 F.
Supp.2d 980, 987 (E.D. Mich. 2012).

The Sixth Circuit favorably cited Pena in Jones v. Reynolds, 438 F.3d 685, 696 (6" Cir.
2006), stating, “[B]y continually condoning excessive drinking and driving over the course of an
evening, the officers increased the risk that their fellow officer would cause harm.” In Jones,
however, the Court rejected the plaintiff's claim that police officers who failed to stop, but in-
stead encouraged, a drag race, which resulted in the driver of one of the vehicles losing control of
his car, which crashed into the crowd of onlookers, killing one of the crowd members, had in-
creased the risk of harm to that particular onlooker. The Court held that the causation chain, be-
tween the police officers’ encouragement of the illegal drag race, resulting in a driver losing con-
trol of his vehicle, launching the vehicle into the crowd, and killing one of many onlookers, was
too tenuous with respect to that particular victim. As between the causal chain in Pena, and the
causal chain in Jones, the connection between the Ann Arbor police telling the Protesters that
they have been in full compliance with the law — when they clearly were not even as the police

spoke to them — and the resulting continued harm to the congregants’, including Plaintiffs’, right

to freely exercise their religion, the facts of this case are closer to Pena. While it was not foresee-

13
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1344 Page 26 of 45

able in Jones that the driver would lose control of his vehicle, which in turn would result in the
injury to a particular member of the crowd, it is entirely foreseeable that congregants of the Syna-
gogue, as they enter their house of worship, will see the signs insulting their religion — indeed
that is the very purpose of the Protesters’ conduct. Moreover, while it was unpredictable
which member of the crowd would be injured by a vehicle if the driver lost control, the insulting
signs of the Protesters, unlawfully placed on the grass sections, are intended to affect the congre-
gants, and the City was already on notice from the Synagogue and the congregants that the
signs were in fact adversely affecting the emotional state of the congregants.”

The City’s reliance on Macera v. Village Bd. of Ilion, Case No. 6:16-CV-668 (N.D.N.Y.
2019), is also misplaced.'® The case involved a dispute between neighbors, one of whom was op-
erating a day care out of its home. Children who attended the day care irritated the plaintiff fam-
ily who believed the Village was not adequately enforcing its zoning ordinance against the opera-
tion of the day care. The court rejected the claim, stating at *26, “Plaintiffs have no legal entitle-
ment to the enforcement of local zoning or traffic laws. ... In particular, ‘[i]t is a long standing
rule in New York that ‘the decision to enforce ... [town building and zoning] code rests in the dis-

cretion of the public officials charged with enforcement.” The City maintains Plaintiffs accord-

 

” See also Hunt, supra, 542 F.3d at 536; May v. Franklin County Bd. of Commissioners, 59 Fed.
Appx. 786, 794 (6" ‘Cir. 2003) (“According to the facts alleged, Ratliff’s actions emboldened
Moss and so increased Kirk’s vulnerability to harm. She would have to prove at trial that these
actions in fact emboldened Moss, but that is a question for a jury to decide.”)(unpublished) (copy
attached as Exhibit 5); Caldwell v. City of Louisville, 120 F. App’x 566, 575-76 (6" Cir. 2004),
aff'd on rehearing; Peterson v. Ne. Local Sch. Dist., Case No. 3:13¢v00187, at *22 (S.D. Ohio,
2014) (copy attached as Exhibit 6); Dwares v. City of New York, 985 F.2d 94, 99 (2d Cir. 1993);
Jennings v. Patterson, 488 F.2d 436 (5 Cir. 1974); Christie v. lopa, 176 F.3d 1231, 1241 (9"
Cir. 1999).

'© Both Felber v. Yudof, 851 F. Supp.2d 1182 (N.D. Cal. 2011), and Mandel v. Board of Trustees
of the California State University, Case No. 3:17-cv-03511-WHO (N.D. Cal., 2018), are irrele-
vant to this lawsuit. Neither relates to the question the City offers it for — what constitutes a con-
crete injury for purposes of standing. Nor do their discussions of the scope of free speech have
any bearing on the facts in this case. Neither involved a protest in front of a house of worship;
repeated, targeted residential picketing; or a captive audience.

14
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1345 Page 27 of 45

ingly have no entitlement to enforcement of its sign ordinances and, therefore, have suffered no
constitutional deprivation due to the City’s failure to enforce the sign ordinances. Sign ordi-
nances, however, are not zoning ordinances; they are regulatory ordinances, whose enforcement
is not subject to the same degree of discretion as zoning ordinances. “A zoning ordinance is de-
fined as an ordinance which regulates the use of land and buildings according to districts, areas,
or locations.” Little Mack Entertainment v. Township of Marengo, 625 F. Supp.2d 570, 574
(W.D. Mich. 2008), quoting from Sguare Lake Hills Condo. Ass’n v. Bloomfield Twp., 437 Mich.
310 (1991). A regulatory ordinance, by contrast, is “blind to zoning differences.” Little Mack, 625
F. Supp.2d at 574. “[B]Jecause regulatory ordinances are ‘blind to zoning differences,’ a regula-
tory ordinance is not subject to the requirement of accommodating nonconforming uses.” King
Enterprise v. Thomas Township, 215 F. Supp.2d 891, 916 (E.D. Mich. 2002). The City’s sign or-
dinances were regulatory, since they applied irrespective of zone, and depended on physical char-
acteristics of the signs. Since regulatory ordinances cannot be avoided on the basis of a noncon-
forming use, the City’s discretion not to enforce their terms as written is more circumscribed.
Where, as here, the City has failed to enforce the terms of its ordinances against the Protesters
over a period of 858 consecutive weekends, that failure constitutes an abuse of discretion and is
arbitrary in a constitutional sense, thereby a violation of substantive due process.'!
B. The Plaintiffs’ Injuries Are Causally Connected To The City’s Conduct.

The Plaintiffs’ injuries are directly traceable to the City’s failure to enforce its Code,

which Plaintiffs maintain unambiguously prohibited the Protesters from placing any of their signs

 

"! Tf the police ignored the fact that the same drunk driver was repeatedly running red lights 858
times and never arrested the driver, even though they knew his identity, the police could not de-
fend themselves by saying they had the sole discretion regarding whether or not to enforce the
state’s traffic laws. Ignoring the violation of the traffic laws 858 times would not be the exercise
of discretion, but constitute the abuse of discretion. It would rise to the level of deliberate indif-
ference to the rights of members of the public whose lives the drunk driver was putting at risk and
be a violation of substantive due process.

15
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1346 Page 28 of 45

on the grass sections in front of the Synagogue, and across Washtenaw Ave. Enforcement of the
Code would have resulted in the removal of the 15-20 signs which the Protesters place on the
grass sections. This would have substantially reduced the number of signs the Protesters would
have been able to use, since they would have had to resort to holding any signs they wished to use
and would have substantially limited the number of signs that the Plaintiffs would have seen. The
causation link to the City’s failure to enforce its Code is far more direct than the tenuous link in
Lujan , where the plaintiffs were challenging the revision of a regulation relating to the protection
of endangered species issued by the Fish and Wildlife Service which would have reduced the
scope of the regulation to not including species endangered in foreign nations. Here, the Plain-
tiffs’ injury is obviously far more immediate, relating to what they immediately see.’

C. The Plaintiffs’ Injury Would Be Redressed By A Ruling Against The City.

The City’s claim that the Plaintiffs’ injury would not be redressed by obtaining the relief
requested is erroneous in several respects. Plaintiffs are not just claiming the City failed to en-
force the requirement that the Protesters have a permit to engage in their conduct. Plaintiffs main-
tain the City’s Code absolutely prohibited the Protesters from placing their signs on the grass sec-
tions altogether. Requiring that the City enforce this prohibition would remove the offending
signs from the grass sections, thereby substantially reducing the number of signs the Plaintiffs
and the other congregants would see. Moreover, even if Plaintiffs were relying exclusively on the
Code’s permit provision, which requires the Protesters pay for the permit on a weekly basis, the

Protesters may not have been willing, or perhaps could not afford, to pay the permit price every

 

' Likewise inapposite is the City’s citation of Siegel v. U.S. Dep’t of the Treasury, 304 F.
Supp.3d 45 (D.D.C. 2018), wherein the plaintiffs were challenging how the U.S. Treasury and
Dep’t of State were expending U.S. taxpayers’ funds to support Israel, resulting in injury to Pal-
estinians. Here, Plaintiffs are not claiming standing based on events overseas. The City’s reliance
on Ind. Coal. for Pub. Educ vy. McCormick, 338 F. Supp.3d 926 (S.D. Ind. 2018), is unavailing,
since the court held the party which was actually causing the plaintiff's injury — Grace College —
was not named as a party to the lawsuit. /d. at 940. Here, the Protesters are named as Defendants.

16
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1347 Page 29 of 45

week for 16 % years, and the Protests may have terminated earlier Finally, Plaintiffs maintain the
City’s failure to enforce the Code against 858 weekly violations constituted deliberate indiffer-
ence to the effect the signs were having on the congregants’, including Plaintiffs’, free exercise of
their religion under the 1 Amendment, entitling them to damages, which would redress their in-
jury. Plaintiffs accordingly have standing to pursue this lawsuit against the City.
II. PLAINTIFFS HAVE PLED COGNIZABLE CLAIMS AGAINST THE CITY.
A. Plaintiffs Have Pled A Cognizable Claim Against The City Under 42 U.S.C. §1983.
Plaintiffs maintain the City’s failure to enforce the Code provisions against the Protesters
violated the Plaintiffs’ 1“ Amendment right to freely engage in the exercise of their religion. The
City responds that this is not a cognizable claim because the Plaintiffs, and presumably the Syna-
gogue’s congregants generally, do not have a right to require that the City enforce its sign ordi-
nance, that the City has total unfettered discretion in whether it will, or will not, enforce any of its
Code’s provisions. The City fails to recognize, however, that this is not just a case about the
City’s right to exercise its discretion to enforce its Code provisions on any given single occasion.
The question this case raises is whether the City had the right to refuse to enforce its Code provi-
sions 858 times - every Saturday morning, 52 times a year, for 16 % years. At some point a
municipality’s discretion not to enforce its laws is no longer an exercise in its discretion, but an
abuse of discretion that demonstrates deliberate indifference of constitutional magnitude. As in
the drunk driving example in note 11, supra, at some point the failure to enforce the drunk driv-
ing laws against a repeated violator demonstrates deliberate indifference to the violation of the
victims’ rights under the 14" Amendment and thereby violates substantive due process. That is
precisely what has occurred here. The Protesters, with the City’s knowledge — as demonstrated
by their own Resolution — has violated the City’s sign ordinance a total of 858 times, with the

City’s full knowledge, and the City has done nothing. This is not the rightful exercise of discre-

17
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1348 Page 30 of 45

tion — it has risen to the level of an abuse of discretion and subjects the City, including the indi-
vidually named Defendants, to liability for violating the 1‘ Amendment rights of the Plaintiffs,
and of all the congregants whose right to freedom of worship without harassment was violated by
the City’s tolerance of the Protesters’ violation of the City Code. See cases cited in note 9, supra.

Moreover, a state or municipality violates the Equal Protection Clause if it enforces a stat-
ute or ordinance in a discriminatory manner. Such discrimination may be redressed under §1983.
In Smith v. Ross, 482 F.2d 33 (6" Cir. 1973), the Court stated, id. at 36:

We agree with appellants that a law enforcement officer can be liable under §1983

when by his inaction he fails to perform a statutorily imposed duty to enforce the

laws equally and fairly, and thereby denies equal protection to persons legitimately

exercising rights guaranteed them under state or federal law. Acts of omission are

actionable in this context to the same extent as are acts of commission. (Em-
phasis added.)

See Cellini v. City of Sterling Heights, 856 F. Supp. 1215, 1220 (E.D. Mich. 1994) (“Although
there is no general constitutional right to police protection, the state may not discriminate in pro-
viding such protection.”); Smith v. City of Elyria, 857 F. Supp. 1203, 1212 (N.D. Ohio 1994)
(“There is evidence in the record from which a jury could find the defendants’ domestic disputes
policy had a discriminatory impact and was motivated by intent to discriminate against women.”)

The evidence shows the City failed to enforce its sign ordinance against the Protesters 858
times. It could be the case the City chose never to enforce the sign ordinance against any viola-
tors, in which case the failure to enforce the ordinance against the Protesters would not be attrib-
utable to discrimination against Jews. However, if the City enforced the ordinance even one time
against a violator, this would raise the possibility the ordinance was being enforced in a discrimi-

natory manner, by not enforcing the ordinance against signs in front of a Jewish synagogue.” As

 

'S Tf it is claimed that Plaintiffs failed to explicitly plead this equal protection theory in Count V
of the FAC, Plaintiffs reserve the right to seek leave to file a 2" Amended Complaint to do so. In
any case, the Supreme Court has held that a plaintiff is deemed to have pled any legal claims
(Footnote continued.)

18
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1349 Page 31 of 45

the number of instances in which the sign ordinance was being enforced increased, the likelihood
that it was not being enforced in the case of the Synagogue was attributable to intentional dis-
crimination increases. Whether the data regarding how the City was enforcing the ordinance
demonstrates such discrimination requires discovery. Plaintiffs’ §1983 claim against the City
therefore cannot be dismissed on a 12(b)(6) motion.

The City claims (p. 16), “Plaintiffs appear to presume that every Protester sign violated
the Code, but they do not allege facts about which signs, which dates, or where the signs were
located.” Nonsense. Every sign the Protesters placed on the grass sections every Saturday morn-
ing, from September, 2003, through May 23, 2020, violated the City Code. The City has known
about this, and has done nothing. The assertion that Plaintiffs have failed to allege which of the
Defendants were personally responsible for the failure to enforce the Code is specious. Where a
plaintiff alleges the defendant failed to do X, and that failure violated the plaintiffs rights, then
all the plaintiff has to allege is that X occurred on a certain date, the defendant knew that X oc-
curred on that date, the defendant had the authority to stop X from occurring, and X failed to ex-
ercise that authority. Here the individually named Defendants obviously knew the Protesters were
harassing the congregants by placing their signs on the grass sections in front of the Synagogue
and across Washtenaw Ave. every week on the Jewish Sabbath.'* The Ann Arbor City Council
knew, because it passed a Resolution condemning it. Do the Defendants claim they did not know

what the City Council knew, or that they did not know the City Council passed a Resolution con-

 

which are entailed by the facts which have been pled. Johnson vy. City of Shelby, US. __;
135 S.Ct. 346 (2014). “[A] complaint sufficiently raises a claim even if it points to no legal the-
ory or even if it points to the wrong legal theory as a basis for that claim, as long as ‘relief is pos-
sible under any set of facts that could be established consistent with the allegations.” Tolle v.
Carrol Touch, Inc., 977 F.3d 1129, 1134 (7" Cir. 1992).

'4 Frazier v. Michigan, 41 Fed. Appx. 762 (6" Cir. 2002), is inapplicable, because the plaintiff
filed a three paragraph complaint with no details. In Shorts v. Bartholomew, 255 F. App’x 46 (6"
Cir. 2007), the plaintiff named the wrong defendants, and the defendant that was named had no

personal involvement in the alleged wrong.

19
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1350 Page 32 of 45

demning it? Moreover, do the Defendants claim they had no authority to enforce the Code provi-
sions prohibiting the Protesters’ conduct — that the Mayor of Ann Arbor, the City Services Ad-
ministrator, the City Attorney, and the Senior Assistant City Attorney did not have the authority
to order the Chief of Police to enforce the Code against the Protesters? Again, nonsense. More-
over, in 933 of the FAC, Plaintiffs allege, “On at least two occasions, Taylor and Postema have
addressed the members of the Congregation and asserted that there is no action which the City
can take to prohibit, limit or restrict the protesters’ activity in front of the Synagogue.” If, as
Plaintiffs maintain, the Protesters’ conduct was not absolutely protected by the 1* Amendment,
then the City had the right to enforce its sign ordinance, which was content and viewpoint neutral,
and require that they remove their signs from the grass sections. In Js 39-42. Plaintiffs allege that
Larcom admitted she was aware that the Protesters were placing their signs on the grass sections
and was present at the Synagogue taking pictures of the signs. As Senior Assistant City Attorney,
could not Larcom have ordered that the signs be removed, particularly given that she had been
identified as the City attorney responsible for enforcing the City’s permit requirements (37)?
Plaintiffs have sufficiently pled the existence of a policy or custom not to enforce the
Code provisions prohibiting placement of signs on the grass sections to satisfy the requirements
for municipal liability under Monell v. Dept. of Soc. Services, 436 U.S. 658 (1978). Moreover, in
4105 Plaintiffs allege that the decision not to enforce the Code was made by principal policy

makers, rendering the City liable under Pembauer v. City of Cincinnati, 475 U.S. 409 (1986).'°

 

' Linda R. S. v. Richard D, 410 U.S. 614 (1973), involved prosecutorial discretion to enforce a
child support order, and reaffirmed that private citizens who are not the subject of a prosecution
have no standing in a criminal proceeding. BB Entertainment, Inc. v. Dunfee, 630 F. Supp.2d 870
(S.D. Ohio 2009), likewise involved prosecutorial discretion. and, moreover, the law enforcement
officers accused of not enforcing the law “did not personally witness the misdemeanor.” /d. at
883. Here, the individual Defendants had personal knowledge of the Protesters’ use of the signs.
(In note 4 of its brief, the City goes outside the record and claims Ann Arbor has a “weak-Mayor
(Footnote continued.)

20
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1351 Page 33 of 45

As demonstrated above, The City’s reliance on DeShaney for the proposition that Plaintiffs “have
no right to enforcement of the City Code” (brief, p. 17) is erroneous, especially when the failure
to enforce the Code 858 consecutive times constitutes an abuse of discretion and deliberate indif-
ference. The motion to dismiss this claim should be denied.
B. Plaintiffs Have Pled Viable Conspiracy Claims Against The City.

Plaintiffs have pled four conspiracy claims between the City and the Protesters under 42
U.S.C. §§1982, 1983, 1985(3) and 1986. The conspiracy claims are based on the fact that the City
has refused to enforce its sign ordinances against the Protesters who have violated the ordinances
858 consecutive times, over a period of 16 % years; on the fact that Taylor and Postema misrepre-
sented to the members of the Congregation and its administration that there was nothing they
could do to curtail the Protesters’ conduct; on the fact that a video shows the police telling the
Protesters that they have been in full compliance with the law and the police will not issue them a
citation, even as signs are visible in the video in violation of the City’s sign ordinance; on the fact
that a video shows Larcom talking to Herskovitz, as Herskovitz expresses the view that if they
were violating the law, Larcom would surely tell them, and she says nothing. These facts consti-
tute circumstantial evidence of a conspiracy sufficient to survive a motion to dismiss.'°

The defense that the City was precluded from enforcing the sign ordinance against the
Protesters is erroneous for two reasons: (1) As Plaintiffs will demonstrate more fully in their Re-
sponse to the Protesters’ motion to dismiss, the Protesters’ conduct is not absolutely protected by

the 1 Amendment and is constitutionally subject to reasonable time, place and manner restric-

 

form of government,” and therefore Taylor did not have authority to order that the sign ordinance
be enforced. This is a matter better left to discovery and not admissible in a 12(b)(6) motion.)

'© The City’s reliance on BB Entertainment, supra, is again misplaced, since, as the Court stated,
there was no evidence that the sheriff's deputies had personal knowledge of the trespassers’ con-
duct. It is indisputable here that the City’s administrators and its police have had personal knowl-
edge of the Protesters’ use of their signs in violation of the City Code.

21
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1352 Page 34 of 45

tions. (2) An ordinance which is content and viewpoint neutral can be enforced against signs
without violating the 1* Amendment. See R.A.V. v. St. Paul, 505 U.S. 377 (1992). The sign ordi-
nance is content and viewpoint neutral, as has been admitted for purposes of this motion.

“[W]e have recognized that ... ‘conspiracies are by their very nature secretive operations,’
and may have to be proven by circumstantial, rather than direct, evidence.” Pangburn v. Culbert-
son, 200 F.3d 65, 73 (2d Cir. 1999). “Circumstantial evidence may provide adequate proof of the
existence of such a conspiracy.” Haffner v. Brown, 983 F.2d 570, 577 (4" Cir. 1992). “It is fun-
damental that a conspiracy need not be established by direct evidence of an unlawful agreement.
Its existence may be shown by proof of facts from which the logical inference is that the unlawful
overt acts were committed in furtherance of a common design of the alleged conspirators. ... Par-
ticipation in the formation of the conspiracy was not essential ... to culpability. If, after it was
formed, [the governmental officer] aided or abetted it with an understanding of its purpose, he
became a party to it. The rule of acquiescence in or failure to prevent a conspiracy or crimi-
nal act is not sufficient to render one liable ... does not apply in every circumstance to one
whose duty it is under the law to prevent the act. [A]cquiescence may amount to purposeful
furtherance; it may be the deliberate removal of an otherwise troublesome obstacle from
the path of the law violator and thus become affirmative cooperation.” Burkhardt v. United

States, 13 F.2d 841, 842 (6" Cir. 1926) (Emphasis added; citations omitted).'’ Enough circum-

 

'7 “The dates on which the particular defendants joined the conspiracy are not alleged, but that is
not the kind of information that a plaintiff can be expected to have when she files her complaint.”
Loubser v. Thacker, 440 F.3d 439, 443 (7" Cir. 2006). “State involvement in a given conspiracy
may occur when the state, unintentionally and unwillingly, furthers the goals of the conspiracy ....
Under such circumstances, the state may act as the unwitting dupe of the conspirators. However,
state involvement may also occur under less innocent circumstances, as when the state
knows of the existence of the defendant’s conspiracy but turns a blind eye to the evils. The
state then plays the role of the conspirators accomplice rather than their hapless stooge. In
the present case significant questions exist as to the lack of zeal displayed by the City of
Wichita in defending the legal rights of the plaintiffs and their patients.” Women’s Health
(Footnote continued.)

22
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1353 Page 35 of 45

stantial evidence of a conspiracy has been pled to survive a 12(b)(6) motion.

1. The City aided and abetted the Protesters’ violation of 42 U.S.C. §1982.

Sec. 1982 applies to conduct by private actors. Jones v. Mayers Co., 392 U.S. 409 (1968);
Tillman vy. Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973). “A narrow construction of
the language of §1982 would be quite inconsistent with the broad and sweeping nature of the pro-
tection meant to be afforded by §1 of the Civil Rights Act of 1866 ... from which §1982 was de-
rived. ....” Sullivan v. Little Hunting Park, 396 U.S. 229, 237 (1969)(citing Jones v. Mayer). The
reference in the statute to “hold[ing]” real property applies to a citizen’s use of real property, as
well as the right to come and go from the property as a guest, even if the citizen does not possess
an ownership interest in the property, and therefore applies to the congregants even if they do not
own the property. See U.S. v. Brown, 49 F.3d 1162 (6" Cir. 1995); U.S. v. Greer, 939 F.2d 1076
(5" Cir. 1991), aff'd en banc, 968 F.2d 433 (5th Cir. 1992), cert. denied, __ US. __, 113 S.Ct.
1390 (1993); Olzman v. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974). Under the fed-
eral civil rights laws, Jews qualify as a race and are entitled to the protection of these statutes.
Shaare Tefila Congregation v. Cobb, 481 U.S. 615 (1987). 42 U.S.C. §1982 therefore applies to
the right of Jews to use property without interference and harassment. Brown, supra.

In Wells v. Rhodes, 928 F. Supp.2d 920 (S.D. Ohio 2013), two individuals who placed a
wooden cross, with the messages “KKK will make you pay,” and “Nigger” inscribed on it, on the
front lawn of an African-American family, doused it with gasoline and then set it afire, were sued
for violating 42 U.S.C. §§1982 and 1985(3). The Court granted the plaintiffs summary judgment

on both counts, stating, id. at 930, “The Court concludes that §1982 provides an adequate basis

 

Care v. Operation Rescue, 773 F. Supp. 258, 266 (D. Kan. 1991) (Emphasis added; citation omit-
ted.) See also Mansell v. Saunders, 372 F.2d 573 (5" Cir. 1967); N.Y. State Org. for Women v.
Terry, 704 F. Supp. 1247, 1261, note 16 (S.D.N.Y. 1989, aff'd as modified, 886 F.2d 1339 (2d
Cir. 1989), cert. denied, James v. Village of Willowbrook, No. 11-cv-9126 (N.D. Ill. 2012) (Ex-
hibit 7).

23
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1354 Page 36 of 45

for a private conspiracy claim under §1985(3).” (Footnote omitted.) By the same token, the Pro-
testers’ use of a banner displaying the Israeli flag with the “Prohibited” symbol covering the Star
of David — the revered symbol of the Jewish people - is just as insulting and inflammatory for
Jews as is a burning cross — even a large photograph of a burning cross — is for African-
Americans. The Protesters have used the banner with the Prohibited symbol over the symbol of
the Jewish people every Saturday morning for 16 % years, and the City and the police have done
nothing to enforce the sign ordinance prohibiting this conduct. The fact the banner is placed on
public property does not insulate it from the interdiction of §§1982 and 1985(3). The Protesters’
conduct in using the signs and banners to harass and intimidate Plaintiffs and other congregants
in their use of the Synagogue’s property violated, and continues to violate, 42 U.S.C. §1982.'8
The City’s acquiescence in their violation of the City sign ordinance, as demonstrated by the
video of the police assuring the Protesters that they will not receive a citation, every Saturday for
16 % years constitutes circumstantial evidence of a conspiracy. Burkhardt, supra; Terry, supra.
The motion to dismiss this claim should be denied.

2. The Protesters have clearly been engaged in a conspiracy, which the City

aided and abetted by failing to enforce its Code, in violation of 42 U.S.C.
§1983.

The Protesters have clearly been acting in concert, arranging to meet in front of the Syna-
gogue every Saturday morning for 16 % years, with each Protester bringing some of the signs
with them, and chairs to sit in and lean the signs against. The fact that this has been occurring

every Saturday for 16 % years is not the mere result of happenstance. The failure of the City to

enforce its Code prohibiting their placing the signs on the grass sections, indeed the police en-

 

'8 See also Bryant v. Polston, Cause No. IP00-1064-C-T/G (S.D. Ind. 2000) (“[T]he Polstons al-
lowed neighbors to gather at their house on the porch to stare, point, and walk back and forth in
front of the Bryants’ house and incited neighbors to engage in racial bantering whenever persons
of African American descent visited the Bryants.” /d. at 7) (copy attached as Exhibit 8).

24
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1355 Page 37 of 45

couraging them to do so by telling them, erroneously, that they are not violating the law and will
not be cited, makes the City a co-conspirator under §1983. Burkhardt, supra; Women’s Health
Care, supra. The motion to dismiss this claim should be denied.

3. The City aided and abetted the Protesters’ violation of 42 U.S.C. §1985(3).

Sec. 1985(3) applies to any conspiracy engaged in by private citizens to deprive, either
directly or indirectly, any person or class of persons of equal privileges and immunities under the
laws, or to any conspirators who deprive any person of exercising any right or privilege of a citi-
zen of the United States.'” In Carpenters v. Scott, 463 U.S. 825, 832 (1983), the Court held
§1985(3) does not apply to the infringement of 1 Amendment rights in the absence of state ac-
tion. The Court held the only private conspiracies encompassed by §1985(3) are those which are
“aimed at depriving the plaintiffs of rights protected by the Thirteenth Amendment [against in-
voluntary servitude] and the right to travel guaranteed by the Federal Constitution.” The provi-
sion applies to any conspiracy of private citizens which interferes with either the interstate or in-
tra-state travel of other citizens, without state action. In Johnson v. City of Cincinnati, 310 F.3d
484 (6" Cir. 2002), the Court held intra-state travel was a fundamental right protected by the
Constitution.”° It is self-evident the Protesters are engaged in a conspiracy, since they have been
acting in concert, appearing every week at the same location, at the same time, for 16 % years. It
is self-evident the conspiracy is motivated by a class-based animus towards Jews, based on the

messages of several of the signs. In 420, Plaintiffs allege the signs have adversely affected Ger-

 

'° See Griffin v. Breckenridge, 403 U.S. 88 (1971). It applies to any conspiracy of private citizens
which is motivated by a class-based animus relating to race. See Bray v. Alexandria Clinic, 506
U.S. 263 (1993); Brokaw v. Mercer County, 235 F.3d 1000 (7" Cir. 2000); Jews for Jesus, Inc. v.
Jewish Community Relations Council of New York, Inc., 968 F.2d 286 (2d Cir. 1992); Vietnamese
Fishermen’s Ass’n v. Knights of KKK, 543 F. Supp. 198 (S.D. Tex. 1982); LeBlanc-Sternberg v.
Fletcher, 781 F. Supp. 261 (S.D.N.Y. 1991), aff'd, 67 F.3d 412 (2d Cir. 1995); Wells, supra.

*° See also Spencer v. Casavilla, 903 F.2d 171 (2d Cir. 1990); Selevan v. New York Thruway Au-
thority, 584 F.3d 82 (2d Cir. 2009).

25
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1356 Page 38 of 45

ber’s willingness to travel to the Synagogue for Sabbath services.”’ By failing to enforce the City
Code prohibiting the placement of the signs on the grass sections, the City is aiding and abetting
the Protesters’ interference with Gerber’s right to intra-state travel, and thereby constitutes the
City as a co-conspirator violating 42 U.S. C. §1985(3). This claim should not be dismissed.

4, The City has violated 42 U.S.C. §1986.

Under 42 U.S.C. §1986, “Every person who, having knowledge that any of the wrongs
conspired to be done, and mentioned in section 1985 of this title, are about to be committed, and
having power to prevent or aid in preventing the commission of the same, neglects or refused to
do so, if such wrongful act be committed shall be liable to the party injured ... for all damages
caused by such wrongful act ... .” It is clear the City and its administrators were aware the actions
by the Protesters which violated the Code “were about to be committed” every Saturday morning,
and they did nothing. By this failure they violated §1986.”* The claim should not be dismissed.

C. The City Has Violated The Plaintiffs’ Substantive Due Process Rights.

As demonstrated above, the City’s failure to enforce the Code’s prohibition against the
Protesters’ placement of the signs on the grass sections for 858 consecutive weeks constitutes de-
liberate indifference to the violation of the Plaintiffs’ 1 Amendment right to religious freedom,
and thereby violates substantive due process under the 14" Amendment. As the Court stated in
Claybrook v. Birchwell, 199 F 3d 350, 359 (6" Cir. 2000):

Fundamentally, the substantive component of the due process clause insulates citi-

zens against the arbitrary exercise of governmental power. ... Accordingly, con-
duct of a law enforcement officer towards a citizen which “shocks the conscience”

 

*! Tn point of fact, Mr. Gerber has been attending services at a different synagogue in order to
avoid seeing the Protesters’ signs. Although this is not explicitly stated in the FAC, if necessary
to preserve the claim that the Protesters are interfering with his right to intra-state travel from his
home to the Beth Israel Synagogue, Plaintiffs reserve the right to request leave of the Court to file
a third amended complaint to include this allegation.

See, e.g., Waller v. Butkovich, 584 F. Supp. 909, 943 (M.D.N.C. 1984); Blount v. D. Canale
Beverages, Inc., No. 02-2813-MaV (W.D. Tenn. 2003) (copy attached as Exhibit 9).

26
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1357 Page 39 of 45

denies the victim fundamental substantive due process. ... In situations wherein

the implicated state, county, or municipal agent(s) are afforded a reasonable

opportunity to deliberate various alternatives prior to electing a course of ac-

tion ... their actions will be deemed conscience-shocking if they were taken

with “deliberate indifference” towards the plaintiff's federally protected

rights. (Emphasis added; citations omitted.)

The circumstances in the present case represent the epitome of a “reasonable opportunity
to deliberate various alternatives prior to electing a course of action.” The City Defendants —
three of whom are attorneys - had 16 % years to review the provisions of their Code and study
the law relating to the 1 Amendment — and they did nothing to protect their Jewish citizens from
harassment and the degradation of their religion by a bunch of Antisemitic poseurs who have per-
verted the 1** Amendment into a vehicle for disseminating messages of racial hatred against a vul-
nerable minority.”? The best they could do was pass a Resolution to express an empty message of
empathy — while they continued to allow their Jewish citizens to be subjected on a weekly basis
to words of “contempt, derision and obloquy,” words which the Supreme Court had held in
Beauharnais y. Illinois, 343 U.S. 250 (1954), could legitimately be restricted without violating
the right to free speech. The City instead chose to resort to facile words, rather than meaningful
action. “It is said that actions speak louder than words; inaction may sometimes be far more elo-
quent.” Brenner v. L. 514, United Brotherhood of Carpenters, 927 F.2d 1283, 1300 (6" Cir.
1991). By its inaction the City abdicated its responsibility to protect the rights of its Jewish citi-
zens and violated the substantive due process rights of all of the congregants, including Plaintiffs,

who simply wanted to practice their religion in peace in the house of worship of their choice.

Count X of the FAC accordingly states a cognizable claim and should not be dismissed.

 

* The denial of a food service permit in Clair v. Northern Ky. Independent Health Dist., 504 F.
Supp.2d 206 (D. Ky. 2006), pales by comparison to the City’s deliberate indifference to the 16 %
years of harassment of the congregants here.

27
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1358 Page 40 of 45

D. The City Violated Plaintiffs’ Right Of Access To The Courts.

In the FAC, Plaintiffs allege that Larcom, or another attorney or administrator of the City,
either threatened or encouraged Barrett to have no further communications with Plaintiffs’ coun-
sel regarding the City’s sign ordinances and how they were interpreted and implemented. Barrett
thereafter refused to speak with Plaintiffs’ counsel, when he was previously willing to do so.
Plaintiffs maintain that by intimidating Barrett, the City interfered with the Plaintiffs’ right to ob-
tain information regarding the functioning of the City, information which was neither classified
nor confidential, and which Barrett, as a public employee and therefore a fiduciary under Michi-
gan law (see Barkey v. Nick, 11 Mich. App. 381, 385 (Mich. Ct. App. 1968); Alan v. Wayne
County, 388 Mich. 210 (1972); Macomb County Prosecutor v. Murphy, 464 Mich. 149, 164
(2001)), had an obligation to provide to them, via their agent, their attorney. Barrett v. Breault,
275 Mich. 482, 494 (Mich. 1936); Lumber Village v. Siegler, 135 Mich. App. 685, 695 (Mich. Ct.
App. 1984), By Larcom and Delacourt muzzling Barrett (Js 62-64), the City was seeking to pre-
vent the disclosure of information which could prove embarrassing regarding its failure to enforce
the City Code against the Protesters. ** In short, the City, via Delacourt and Larcom, engaged in a

cover-up, in violation of the 1* Amendment right of access to the courts incorporated in the right

 

** The cases the City cites are not relevant to this claim. Putnam Pit, Inc. v. City of Cookeville,
221 F.3d 834 (6" Cir. 2000), involved a claim the defendants had wrongfully denied the plaintiff
electronic access to the city’s parking ticket records, a request which required the city to provide
copies of documents. Here, Plaintiffs’ counsel was not requesting the City provide copies of any
municipal documents. He was simply seeking verbal information from a City employee. In Min-
nesota Bd. for Community Colleges v. Knight, 465 U.S. 271 (1984), the Supreme Court held the
“meet and confer” provision of a Minnesota statute, which did not provide the plaintiff the oppor-
tunity to participate in such sessions, did not violate plaintiffs constitutional rights. Here, Plain-
tiffs were not demanding the City adopt any new policy. They were only seeking information, via
their legal agent, about a policy that was already on the books in the form of an ordinance. The
City’s claim, moreover, that by interfering with the Plaintiffs’ legal agent it did not interfere with
the Plaintiffs’ rights is frivolous. Interfering with an agent constitutes interference with the prin-
cipal. Moreover, under Fed. R. Civ. P. 11, Plaintiffs’ counsel had an ethical obligation to investi-
gate the facts before filing a lawsuit. Failure to do so could subject their attorney to sanctions. See
Mohammed vy. Union Carbide Corp., 606 F. Supp. 252 (E.D. Mich. 1985).

28
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1359 Page 41 of 45

of petition.”° See Ryland v. Shapiro, 708 F.2d 967 (5" Cir. 1983); Bell v. City of Milwaukee, 746
F.2d 1205 (7" Cir. 1984); Harrison v. Springdale Water Sewer Com’n, 780 F.2d 1422 (8" Cir.
1986). Though the facts of these cases are more dramatic than those of the instant case, the con-
stitutional violation is no less serious. This claim should not be dismissed.
E. Plaintiffs Have Pled Cognizable Claims Under The RFRA And RLUIPA.

The basis for the RFRA claim is fully set forth in Count XII. In City of Boerne v. Flores,
521 U.S. 507 (1997), the Court was evaluating the enforceability of an ordinance which was in-
tended “to protect, enhance and perpetuate selected historic landmarks” and to “safeguard the
City’s historic and cultural heritage.” When a local church in Boerne, Texas, sought a permit to
construct an addition to the church, the city invoked the purpose of the ordinance and denied the
permit. The church sued, claiming that denial of the permit violated the RFRA. The Supreme
Court held that the passage of the RFRA, as applied in the case before it, exceeded Congress’s
remedial powers under §5 of the 14" Amendment, because rather than supporting legislation to
“remedy or prevent unconstitutional actions” it made a “substantial change in the governing law,”
(id. at 519-36), i.e., in that instance it authorized striking down a city’s ordinance, rather than sus-
taining a remedial city ordinance. But it is precisely the enforcement of such an ordinance

which Plaintiffs are seeking in this case. The City’s ordinance prohibiting the use of the Pro-

 

°° Larcom’s attorney has inappropriately gone outside the record by referring to the denial by the
Attorney Grievance Commission of a request to open an investigation of Larcom’s conduct for a
violation of the MRPC. Plaintiffs’ counsel had scrupulously avoided referring to the grievance in
any of the pleadings he filed in order to preserve Larcom’s confidentiality. By referring to the
grievance, Larcom’s counsel has waived that confidentiality. Moreover, the AGC’s decision not
to open an investigation has no bearing on the merits of the claim that she violated the Plaintiffs’
right of access to the courts. It is well settled that a determination that an attorney had violated the
MRPC is not admissible in a civil lawsuit as evidence that the attorney violated the plaintiff’ s le-
gal rights. See Papazian v. Goldberg (In re Mardigian Estate), 502 Mich. 154, 174 (2018); Watts
v. Placzyk, 242 Mich. App. 600, 607, note 1 (Mich. Ct. App. 2000). The converse is also true. A
finding that an attorney did not violate the MRPC is not admissible to prove that the attorney did
not violate a plaintiff's constitutional or other rights. The two determinations are entirely inde-
pendent of one another.

29
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1360 Page 42 of 45

testers’ signs in front of a synagogue is remedial and its enforcement is therefore within the
scope of Congress’s authority under §5 of the 14" Amendment. The City’s failure to enforce its
sign ordinance “substantially burden[s] [the Plaintiffs’] exercise of religion” in violation of the
RFRA., under circumstances in which application of the RFRA fulfills the purpose of §5 of the
14 Amendment. The reason for the Court’s invalidation of RFRA in City of Boerne therefore
does not apply to the facts of this case and the RFRA claim should accordingly not be dismissed..

With respect to the RLUIPA claim, the statute prohibits “implement[ing]” a land use
regulation in a manner which places “a substantial burden on the religious exercise of a person.”
Plaintiffs state in §184(b) that as dues paying members of the Synagogue and the annex, they
have a property interest in whatever property is owned by the Synagogue. This is a factual asser-
tion which is plausible and which the City may not challenge in a 12(b)(6) motion. Under Michi-
gan law, the Synagogue has a property interest in the public right-of-way adjacent to the side-
walk, which includes the grass section on which the Protesters place their signs. (See cases cited
in §184(a) of the FAC.) Therefore, the Plaintiffs own a pro rata property interest in the grass sec-
tion in front of the Synagogue. The City’s sign ordinance qualifies as a land use regulation.”° The
City’s implementation of the ordinance by failing to enforce it allows the Protesters to place their
signs on the grass section, property in which the Plaintiffs have a property interest, thereby allow-
ing “a substantial burden on the [Plaintiffs’] religious exercise” by virtue of their seeing the dis-
paraging, Antisemitic signs as they enter their house of worship. The motion to dismiss the

RLUIPA claim should be denied.

 

*° See, e.g., Ryan Outdoor Advertising, Inc. v. U.S., 559 F.2d 554 (9" Cir. 1977); People, Dept. of
Transportation v. Naeglele Outdoor Advtg. Co., 38 Cal.3d 509 (Cal. 1985).

30
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1361 Page 43 of 45

I. THE CITY DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY.

“Government officials performing discretionary functions generally are shielded from li-
ability for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982). The government official has the burden of proving the applicability of the
affirmative defense. /d. “[O]fficials can still be on notice that their conduct violates established
law even in novel factual circumstances. ... [W]e [have] expressly rejected a requirement that
previous cases be ‘fundamentally similar.’ Although earlier cases involving ‘fundamentally simi-
lar’ facts can provide especially strong support for a conclusion that the law is clearly established,
they are not necessary to such a finding.” Hope v. Pelzer, 536 U.S. 730, 741 (2002)(Citation
omitted.).”’ In Williams v. Mehra, 186 F.3d 685 (6" Cir. 1999), the Court set forth a tripartite pro-
cedure for analyzing claims of qualified immunity, stating, 186 F.3d at 691:

First, we determine whether a constitutional violation occurred; second, we deter-

mine whether the right that was violated was a clearly established right of which a

reasonable person would have known; finally, we determine whether the plaintiff

has alleged sufficient facts, and supported the allegations by sufficient evidence, to

indicate that what the official did was objectively unreasonable in light of the

clearly established constitutional rights.

Applying the above standards, none of the individual Defendants is entitled to qualified
immunity. As demonstrated above, the individual Defendants abridged several constitutional pro-

visions and federal statutes: the 1“ and 14" Amendments; 42 U.S.C. §§1982, 1983, 1985(3),

1986, and the RFRA and RLUIPA. The next question is whether the law was sufficiently estab-

 

*7 See also Sharp v. Johnson, 669 F.3d 144,159 (3d Cir. 2012) (“In some cases, even though there
may be no previous precedent directly on point, an action can still violate a clearly established
right where a general constitutional rule already identified in the decisional law applies with ob-
vious clarity.”); Lawrence v. Reed, 406 F.3d 1224 (10™ Cir. 2005) A public official is charged
with the responsibility of knowing what is, and what is not, lawful and constitutional conduct
within the scope of his employment. See, e.g., Adkins v. Bd. of Educ. of Magoffin County, 982
F.2d 952 (6" Cir.); Silberstein v. City of Dayton, 440 F.3d 306 (6" Cir. 2006). This is particularly
true here, where three of the Defendants are attorneys.

31
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1362 Page 44 of 45

lished that the Defendants should have known their conduct violated those rights. Defendants
have two potential defenses to this question: (1) the sign ordinance did not prohibit the Protesters
from placing their signs on the grass sections; (2) their conduct was protected by the 1“ Amend-
ment, and if it was not, it was not clearly established during the years 2003-present that it was
not. Regarding (1), this is not an issue, since the City has not contested that the sign ordinance
prohibited the Protesters’ conduct and/or required that they have a permit. Regarding (2), whether
or not the Protesters’ conduct was protected by the 1 Amendment is really not an issue with re-
spect to enforcement of the sign ordinance. The City has not contested the assertion in 4109 of the
FAC that the signs ordinance was content and viewpoint neutral. In that case, it could be enforced
against the Protesters’ use of their signs without infringing on their 1* Amendment free speech
right. That this was the case had been established by ample case law well before 2003.7* More-
over, as will be shown more fully in the Plaintiffs’ response to the Protester Defendants’ motion
to dismiss, there was ample authority which indicated that the Protesters’ conduct was in fact not
absolutely protected by the 1 Amendment and could be regulated by reasonable time, place and
manner restrictions without offending the Free Speech Clause of the 1 Amendment. The signs
were not protected under the 1* Amendment because, for example, they constituted targeted resi-
dential picketing which the Supreme Court had held could be restricted in Frisby v. Schultz, 487
U.S. 474 (1988); *’ because the Plaintiffs, and all the congregants, constituted a captive audience

and therefore speech targeting them could be restricted, as held in Frisby and Lehman vy. City of

 

°8 See, R.A.V., supra; Vittitow v. City of Upper Arlington, 43 F.3d 1100 (6" Cir. 1995); Wheeler
v. Commissioner of Highways, 822 F.2d 586 (6" Cir. 1987); Foti v. City of Menlo Park, 146 F.3d
629 (9"" Cir. 1998); Chicago Observer, Inc. v. City of Chicago, 929 F.d2d 325 (7" Cir. 1991).

” The City’s citation of Zucker v. City of Fairfield, Ohio, 398 F.3d 457 (6" Cir. 2005), is unavail-
ing. Its holding does not dispel the application of the other 1* Amendment doctrines set forth in
the captive audience cases and in Beauharnais. Moreover, a decision regarding the use of a single
balloon, on a single occasion, has no relevance to a case involving the use of 15-20 signs 858
times in front of a house of worship every Saturday for 16 % years.

32
Case 2:19-cv-13726-VAR-MJH ECF No. 50 filed 05/26/20 PagelD.1363 Page 45 of 45

Shaker Heights, 418 U.S. 298 (1974); because the signs subjected Plaintiffs and all of the congre-

gants to “contempt, derision and obloquy,” and therefore could be restricted under the Supreme

Court’s ruling in Beauharnais, supra. Finally, the FAC sets forth sufficient facts indicating that

the City Defendants should have known that their conduct violated the Plaintiffs’ rights. Accord-

ingly, the individually named Defendants are not entitled to qualified immunity.

CONCLUSION AND RELIEF

Based on the above arguments, the City’s motion to dismiss the claims pled against it

should be denied in its entirety.

Ziporah Reich (3979639)

The Lawfare Project

633 Third Ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org

By:  /s Ziporah Reich

 

Co-counsel for Plaintiffs

Dated: May 21, 2020

33

Respectfully submitted,

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com

 

/s Marc M. Susselman
Attorney for Plaintiffs

 
